People v Lopez (2018 NY Slip Op 06799)





People v Lopez


2018 NY Slip Op 06799


Decided on October 11, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 11, 2018

Sweeny, J.P., Tom, Gesmer, Kern, Moulton, JJ.


7293 3794/15

[*1]The People of the State of New York, Respondent,
vHeriberto Lopez, Defendant-Appellant.


Center for Appellate Litigation, New York (Robert S. Dean of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Vincent Rivellese of counsel), for respondent.

Judgment, Supreme Court, New York County (Michael J. Obus, J.), rendered May 26, 2016, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender previously convicted of a violent felony, to a term of six years, to be followed by two years of postrelease supervision, unanimously affirmed.
The court providently exercised its discretion (see People v Frederick , 45 NY2d 520 [1978]) in denying defendant's motion, made with the aid of new counsel, to withdraw his plea on the ground that plea counsel rendered ineffective assistance. Defendant received effective assistance under the state and federal standards (see People v Benevento , 91 NY2d 708, 713-714 [1998]; People v Ford , 86 NY2d 397, 404 [1995]; Strickland v Washington , 466 U.S. 668 [1984]). Defendant has not established that there was anything deficient about counsel's efforts to obtain a more lenient disposition, or that, before advising her client to plead guilty, counsel needed to ascertain whether a surveillance videotape existed.
We perceive no basis for reducing the period of postrelease supervision.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 11, 2018
CLERK